ORDER
PER CURIAM:
Defendant-Appellant Mohammed Kalil Qarini appeals a judgment in favor of *486Plaintiff Respondent Daniel E. Lane on Mr. Lane’s suit for attorney’s fees incurred by Mr. Qarini in the course of Mr. Lane’s representation of Mr. Qarini in his dissolution proceeding. The trial court found that Mr. Lane had rendered legal services to Mr. Qarini and was owed $14,038.54 in fees in addition to the approximately $8,500.00 in fees which Mr. Qarini had already paid. Mr. Qarini appeals, arguing that the court erred in not making findings of fact and conclusions of law, that he never agreed to pay the fees he was ordered to pay, that Mr. Lane did not give him adequate representation and he should have been permitted to file a counterclaim for malpractice at the time he filed his motion for new trial, and that he was not properly served with summons and was denied a full and complete transcript on appeal. Finding that none of these allegations have merit, we affirm for the reasons stated in a memorandum we have provided to the parties. Rule 84.16(b).